9/3/21, 1:46Case
            PM     1:21-cv-02390-TWP-MG Document 1-1Summary
                                                      Filed- 09/03/21
                                                             MyCase   Page 1 of 21 PageID #: 5
               This is not the official court record. Official records of court proceedings may only be obtained directly from
               the court maintaining a particular record.


   Crystal Chavez v. Old Navy, LLC
    Case Number                                06C01-2107-CT-000978

    Court                                      Boone Circuit Court

    Type                                       CT - Civil Tort

    Filed                                      07/30/2021

    Status                                     07/30/2021 , Pending (active)


   Parties to the Case
   Defendant Old Navy, LLC




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6Ikk2Y3hpcUJpMjlTSm5xbk1UMU50VjFYdUlFcl83VjNIZHJNdEk1NF…   1/4
9/3/21, 1:46Case
            PM     1:21-cv-02390-TWP-MG Document 1-1Summary
                                                      Filed- 09/03/21
                                                             MyCase   Page 2 of 21 PageID #: 6
      Address
      c/o CT Corporation System
      334 North Senate Avenue
      Indianapolis, IN 46204
      Attorney
      Dominique N. Nelson
      #3153253, Lead, Retained

      Kopka Pinkus Dolin, PC
      550 Congressional Blvd
      Suite 310
      Carmel, IN 46032
      317-818-1360(W)

      Attorney
      Dominique N. Nelson
      #3153253, Retained

      Kopka Pinkus Dolin, PC
      550 Congressional Blvd
      Suite 310
      Carmel, IN 46032
      317-818-1360(W)

      Attorney
      Leslie B Pollie
      #2571649, Retained

      Kopka Pinkus Dolin PC
      550 Congressional Blvd., Suite 310
      Carmel, IN 46032
      317-818-1360(W)

      Attorney
      Leslie B Pollie
      #2571649, Retained

      Kopka Pinkus Dolin PC
      550 Congressional Blvd., Suite 310
      Carmel, IN 46032
      317-818-1360(W)

   Plaintiff       Chavez, Crystal
      Attorney
      James R. Hurt
      #3438589, Retained

      Ken Nunn Law Office
      104 South Franklin Road
      Bloomington, IN 47404
      812-340-1546(W)


   Chronological Case Summary
    07/30/2021 Case Opened as a New Filing




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6Ikk2Y3hpcUJpMjlTSm5xbk1UMU50VjFYdUlFcl83VjNIZHJNdEk1NF…   2/4
9/3/21, 1:46Case
            PM     1:21-cv-02390-TWP-MG Document 1-1Summary
                                                      Filed- 09/03/21
                                                             MyCase   Page 3 of 21 PageID #: 7
    07/30/2021         Complaint/Equivalent Pleading Filed
                   Complaint for Damages

                   Filed By:                      Chavez, Crystal
                   File Stamp:                    07/30/2021

    07/30/2021         Appearance Filed
                   Appearance

                   For Party:                     Chavez, Crystal
                   File Stamp:                    07/30/2021

    07/30/2021         Subpoena/Summons Issued
                   Summons to Old Navy, LLC

                   Party:                         Chavez, Crystal
                   File Stamp:                    07/30/2021

    08/26/2021         Service Returned Served (E-Filing)
                   Return of Service on Old Navy LLC

                   Filed By:                      Chavez, Crystal
                   File Stamp:                    08/26/2021

    08/27/2021         Appearance Filed
                   Appearance

                   For Party:                     Old Navy, LLC
                   File Stamp:                    08/27/2021

    08/27/2021         Motion Filed
                   Motion for Extension of Time

                   Filed By:                      Old Navy, LLC
                   File Stamp:                    08/27/2021

    08/30/2021         Order Granting Motion for Enlargement of Time
                   Judicial Officer:              Schein, Lori N.
                   Order Signed:                  08/30/2021

    08/31/2021 Automated ENotice Issued to Parties
                   Order Granting Motion for Enlargement of Time ---- 8/30/2021 : Dominique N. Nelson;James R. Hurt;Leslie B Pollie


    09/03/2021         Motion Filed
                   Motion for Trial Date

                   Filed By:                      Chavez, Crystal
                   File Stamp:                    09/03/2021

    09/03/2021         Motion Filed
                   Motion for Mediation

                   Filed By:                      Chavez, Crystal
                   File Stamp:                    09/03/2021

    09/03/2021         Motion Filed
                   Motion for Pre-trial Conf

                   Filed By:                      Chavez, Crystal
                   File Stamp:                    09/03/2021



https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6Ikk2Y3hpcUJpMjlTSm5xbk1UMU50VjFYdUlFcl83VjNIZHJNdEk1NF…   3/4
9/3/21, 1:46Case
            PM1:21-cv-02390-TWP-MG Document 1-1Summary
                                                 Filed- 09/03/21
                                                        MyCase   Page 4 of 21 PageID #: 8
   Financial Information
   * Financial Balances reflected are current representations of transactions processed by the Clerk’s Office. Please note that any
     balance due does not reflect interest that has accrued – if applicable – since the last payment. For questions/concerns regarding
     balances shown, please contact the Clerk’s Office.

   Chavez, Crystal
   Plaintiff

   Balance Due (as of 09/03/2021)
   0.00

   Charge Summary
    Description                                                                 Amount              Credit              Payment
    Court Costs and Filing Fees                                                 157.00              0.00                157.00

   Transaction Summary
    Date                  Description                                           Amount
    07/30/2021            Transaction Assessment                                157.00
    07/30/2021            Electronic Payment                                    (157.00)



                  This is not the official court record. Official records of court proceedings may only be obtained directly from
                  the court maintaining a particular record.




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6Ikk2Y3hpcUJpMjlTSm5xbk1UMU50VjFYdUlFcl83VjNIZHJNdEk1NF…     4/4
 Case 1:21-cv-02390-TWP-MG Document 1-1 Filed 09/03/21 Page 5 of 21 PageID
                           06C01-2107-CT-000978                              #:7/30/2021
                                                                         Filed: 9        3:06 PM
                                                                                                           Clerk
                                           Boone Circuit Court                             Boone County, Indiana




STATE OF INDIANA                   )                 IN THE BOONE CIRCUIT COURT
                                   ) SS:
COUNTY OF BOONE                    )                 CAUSE NO.

CRYSTAL CHAVEZ

       VS.

OLD NAVY, LLC

                              COMPLAINT FOR DAMAGES

       Comes now the plaintiff, Crystal Chavez, by counsel, Ken Nunn Law Office, and for
cause of action against the defendant, Old Navy, LLC, alleges and says:

       1.    That on or about April 10, 2021, the plaintiff, Crystal Chavez, was a customer at
the Old Navy store located at 6140 Mills Drive, Suite 800 in Whitestown, Boone County,
Indiana.

       2.     That on or about April 10, 2021, the plaintiff, Crystal Chavez, slipped and fell on
the wet floor at said location, causing the plaintiff to suffer serious injuries.

        3.      That it was the duty of the defendant to use ordinary care and diligence to keep
and maintain the said premises in a condition reasonably safe for its intended uses and free
from all defects and conditions which would render the premises dangerous and unsafe for
plaintiff, or present an unreasonable risk of harm to plaintiff in her lawful use of same.

        4.      That it was the duty of the defendant to exercise reasonable care to protect
plaintiff, by inspection and other affirmative acts, from the danger of reasonably foreseeable
injury occurring from reasonably foreseeable use of said premises.

       5.      That it was the duty of the defendant to have available sufficient personnel and
equipment to properly inspect and maintain the aforesaid premises in a condition reasonably
safe for plaintiff and free from defects and conditions rendering the premises unsafe.

       6.     That it was the duty of the defendant to warn plaintiff of the dangerous and
unsafe condition existing on said premises.

      7.      That the defendant knew or should have known of the unreasonable risk of
danger to the plaintiff but failed either to discover it or to correct it after discovery.
 Case 1:21-cv-02390-TWP-MG Document 1-1 Filed 09/03/21 Page 6 of 21 PageID #: 10




                                               -2-

       8.     That the fall and resultant permanent injuries of plaintiff were caused by the
negligence of the defendant who failed to utilize reasonable care in the inspection and
maintenance of said premises.

      9.     That the aforesaid acts of negligence on the part of the defendant were the
proximate cause of the injuries sustained by the plaintiff.

       10.     That the plaintiff has incurred medical expenses and other special expenses, and
will incur future medical expenses, lost wages and other special expenses, as a direct and
proximate result of defendant's negligence.

       WHEREFORE, the plaintiff demands judgment against the defendant for permanent
injuries in a reasonable amount to be determined at the trial of this cause, for medical expenses
and other special expenses, for future medical expenses, lost wages and other special expenses,
court costs, and all other proper relief in the premises.

                                   KEN NUNN LAW OFFICE


                                   BY:    s/ Jim Hurt
                                          Jim Hurt, #34385-89
                                          KEN NUNN LAW OFFICE
                                          104 South Franklin Road
                                          Bloomington, IN 47404
                                          Phone: (812) 332-9451
                                          Fax: (812) 331-5321
                                          E-mail: jamesh@kennunn.com


                               REQUEST FOR TRIAL BY JURY

       Comes now the plaintiff, by counsel, Ken Nunn Law Office, and requests that this

matter be tried by jury pursuant to Trial Rule 38.
Case 1:21-cv-02390-TWP-MG Document 1-1 Filed 09/03/21 Page 7 of 21 PageID #: 11




                                      -3-

                            KEN NUNN LAW OFFICE


                            BY:   s/ Jim Hurt
                                  Jim Hurt, #34385-89
                                  KEN NUNN LAW OFFICE
                                  104 South Franklin Road
                                  Bloomington, IN 47404
                                  Phone: (812) 332-9451
                                  Fax: (812) 331-5321
                                  E-mail: jamesh@kennunn.com




Jim Hurt, #34385-89
Ken Nunn Law Office
104 South Franklin Road
Bloomington, IN 47404
Telephone: 812-332-9451
Fax Number: 812-331-5321
Attorney for Plaintiff
Case 1:21-cv-02390-TWP-MG Document 1-1 Filed 09/03/21 Page 8 of 21 PageID
                           06C01-2107-CT-000978                            #: 12
                                                                        Filed: 7/30/2021 3:06 PM
                                                                                                        Clerk
                                           Boone Circuit Court                          Boone County, Indiana




                                    APPEARANCE FORM (CIVIL)
                                               Initiating Party



          CAUSE NO:


   1.     Name of first initiating party              Crystal Chavez
                                                      3640 Prairie View Circle, Apt G
                                                      Danville, IN 46122


   2.     Telephone of pro se initiating party        NA


   3.     Attorney information (as applicable         Jim Hurt #34385-89
          for service of process)                     Ken Nunn Law Office
                                                      104 South Franklin Road
                                                      Bloomington, IN 47404
                                                      PHONE:        812 332-9451
                                                      FAX:          812 331-5321
                                                      Email: jamesh@kennunn.com


   4.     Case type requested                         CT (Civil Tort)


   5.     Will accept FAX service                     YES


   6.     Are there related cases                     NO


   7.     Additional information required by
          State or Local Rules


   Continuation of Item 1 (Names of initiating        NAME:
   parties)                                           NAME:


   Continuation of Item 3 (Attorney information
   as applicable for service of process)

                                                 _s/Jim Hurt_____________________________
                                                 Attorney-at-Law
                                                 (Attorney information shown above.)
     Case 1:21-cv-02390-TWP-MG Document 1-1 Filed 09/03/21 Page 9 of 21 PageID
                                06C01-2107-CT-000978                            #: 13
                                                                             Filed: 7/30/2021 3:06 PM
                                                                                                                                                           Clerk
                                                                    Boone Circuit Court                                                    Boone County, Indiana


                                    CIRCUIT/SUPERIOR COURTS FOR THE COUNTY OF BOONE
                                                    STATE OF INDIANA
                                             COURTHOUSE, COURTHOUSE SQUARE
                                                 LEBANON, INDIANA 46052
Crystal Chavez
                                            Plaintiff(s)
                     VS.                                                          No.
Old Navy, LLC
                                            Defendant(s)

                                                                        SUMMONS
The State of Indiana to Defendant: Old Navy, LLC c/o CT Corporation System, 334 North Senate Avenue, Indianapolis,
IN 46204
          You have been sued by the person(s) named "plaintiff" in the court stated above.
       The nature of the suit against you is stated in the complaint which is attached to this document. It also states the
demand which the plaintiff has made and wants from you.
         You must answer the complaint in writing, by you or your attorney, within Twenty (20) days, commencing the day
after you receive this summons, or judgment will be entered against you for what the plaintiff has demanded. You have twenty-
three (23) days to answer if this summons was received by mail. Such Answer Must Be Made In Court.
         If you have a claim for relief against the plaintiff arising from the same transaction or occurrence, you must assert it in
your written answer.

     7/30/2021
Date:
                                                                   CLERK, BOONE CIRCUIT/SUPERIOR COURTS
JIM HURT, #34385-89
ATTORNEY FOR PLAINTIFF
KEN NUNN LAW OFFICE
104 SOUTH FRANKLIN ROAD
BLOOMINGTON, IN 47404
TELEPHONE: (812) 332-9451

                                                 ACKNOWLEDGMENT OF SERVICE OF SUMMONS

          A copy of the above summons and a copy of the complaint attached thereto were received by me at                 t his   day of                 ,
2021.


                                                                                           SIGNATURE OF DEFENDANT

PRAECIPE: I designate the following mode of service to be used by the Clerk.

XX        By certified or registered mail with return receipt to above address.

9         By Sheriff delivering a copy of summons and complaint personally to defendant or by leaving a copy of the summons and complaint at his dwelling
          house or usual place of abode with some person of suitable age and discretion residing therein.

9         By                  d elivering a copy of summons and complaint personally to defendant or by leaving a copy of the summons and complaint at
          his dwelling house or usual place of abode.

9         By serving his agent as provided by rule, statute or valid agreement, to-wit:

                                                                                  KEN NUNN LAW OFFICE


                                                                                  BY:     s/ JIM HURT
                                                                                             ATTORNEY FOR PLAINTIFF
   Case 1:21-cv-02390-TWP-MG Document 1-1 Filed 09/03/21 Page 10 of 21 PageID #: 14


CERTIFICATE OF MAILING: I certify that on the day of                         , 2 021, I mailed a copy of this summons and a copy of the complaint to each of the
defendant(s) by (registered or certified mail requesting a return receipt signed by the addressee only, addressed to each of said defendant(s) at the address(es)
furnished by plaintiff.

           Dated this     day of              , 2 021.


                                                                                             CLERK, BOONE CIRCUIT/SUPERIOR COURTS

RETURN OF SERVICE OF SUMMONS BY MAIL: I hereby certify that service of summons with return receipt requested was mailed on the                             day of
      , 2 021, and that a copy of the return of receipt was received by me on the day of , 2 021, which copy is attached herewith.


                                                                                             CLERK, BOONE CIRCUIT/SUPERIOR COURTS

CERTIFICATE OF CLERK OF SUMMONS NOT ACCEPTED BY MAIL: I hereby certify that on the day of                                          , 2 021, I mailed a copy of
this summons and a copy of the complaint to the defendant(s) by (registered or certified) mail, and the same was returned without acceptance this      day of
         , 2 021, and I did deliver said summons and a copy of the complaint to the Sheriff of Boone County, Indiana.

           Dated this     day of                , 2 021.


                                                                                             CLERK, BOONE CIRCUIT/SUPERIOR COURTS

RETURN OF SUMMONS: This summons came to hand on the day of                    , 2 021, and I served the same on the day of            , 2021.
       1.     By mailing a copy of the summons and complaint personally to                address                                              .
       2.     By delivering a copy of summons and complaint personally to                                          .
       3.     By leaving a copy of the summons and complaint at                                       t he dwelling house or usual place of abode of
              defendant:                                   (Na me of Person) and by mailing by first class mail a copy of the summons on the day
              of              , 2 021 to                          h is last known address.
       4.     By serving his agent as provided by rule, statute or valid agreement to-wit:
              .
       5.     Defendant cannot be found in my bailwick and summons was not served.

           And I now return this writ this    day of            , 2 021.


                                                                                             SHERIFF or DEPUTY

RETURN ON SERVICE OF SUMMONS: I hereby certify that I have served the within summons:

           1.           By delivery on the day of                    , 2 021 a copy of this summons and a copy of the complaint to each of the within named
                        defendant(s)                                                                  .
           2.           By leaving on the       day of                , 2 021 for each of the within named defendant(s)
                         , a copy of the summons and a copy of the complaint at the respective dwelling house or usual place of abode with
                               a person of suitable age and discretion residing therein whose usual duties or activities include prompt communication of such
                        information to the person served.
           3.                                                                                           a nd by mailing a copy of the summons without the
                        complaint to                                              at                                         t he last known address of defendant(s).

           All done in Boone County, Indiana.

Fees: $

                                                                                             SHERIFF or DEPUTY
      Case 1:21-cv-02390-TWP-MG Document 1-1 Filed 09/03/21 Page 11 of 21 PageID
                                                                              Filed:#: 15 11:37 AM
                                                                                     8/26/2021
                                                                                                       Boone Circuit Court
                                                                                                     Boone County, Indiana




    Mailer: Ken Nunn Law Office

    Date Produced: 08/09/2021

    ConnectSuite Inc.:

    The following is the delivery information for Certified Mail™/RRE item number 9214 8901 9403 8345
    9066 25. Our records indicate that this item was delivered on 08/04/2021 at 10:32 a.m. in
    INDIANAPOLIS, IN 46204. The scanned image of the recipient information is provided below.

    Signature of Recipient :




    Address of Recipient :




    Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
    please contact your local post office or Postal Service representative.

    Sincerely,
    United States Postal Service

    The customer reference number shown below is not validated or endorsed by the United States Postal
    Service. It is solely for customer use.




    This USPS proof of delivery is linked to the customers mail piece information on file
    as shown below:
     OLD NAVY LLC
     C/O CT CORPORATION SYSTEM
     334 NORTH SENATE AVENUE
     INDIANAPOLIS, IN 46204




    Customer Reference Number:               C2850552.16387930
    Return Reference Number                  CRYSTAL CHAVEZ

2
  Case 1:21-cv-02390-TWP-MG Document 1-1 Filed 09/03/21 Page 12 of 21 PageID #: 16
USPS MAIL PIECE TRACKING NUMBER: 420462049214890194038345906625
MAILING DATE:     08/03/2021
DELIVERED DATE: 08/04/2021
CUSTOM1:


MAIL PIECE DELIVERY INFORMATION:
 OLD NAVY LLC
 C/O CT CORPORATION SYSTEM
 334 NORTH SENATE AVENUE
 INDIANAPOLIS, IN 46204



MAIL PIECE TRACKING EVENTS:
 08/02/2021 14:52   PICKED UP                                     BLOOMINGTON,IN 47403
 08/02/2021 17:14   DEPART POST OFFICE                            BLOOMINGTON,IN 47403
 08/02/2021 22:55   PROCESSED THROUGH USPS FACILITY               INDIANAPOLIS IN DISTRIBUTION CE 46206
 08/03/2021 10:32   PRE-SHIPMENT INFO SENT USPS AWAITS ITEM       BLOOMINGTON,IN 47404
 08/03/2021 19:17   PROCESSED THROUGH USPS FACILITY               INDIANAPOLIS IN DISTRIBUTION CE 46206
 08/04/2021 07:19   ARRIVAL AT UNIT                               INDIANAPOLIS,IN 46204
 08/04/2021 07:30   OUT FOR DELIVERY                              INDIANAPOLIS,IN 46204
 08/04/2021 10:32   DELIVERED                                     INDIANAPOLIS,IN 46204
Case 1:21-cv-02390-TWP-MG Document 1-1 Filed 09/03/21 Page 13 of 21 PageID   #:8/27/2021
                                                                         Filed: 17       1:03 PM
                                                                                               Boone Circuit Court
                                                                                             Boone County, Indiana




  STATE OF INDIANA                                    IN THE BOONE CICRCUIT COURT

  COUNTY OF BOONE                                     CAUSE NO.: 06C01-2107-CT-000978

  CRYSTAL CHAVEZ

        Plaintiff,

  v.

  OLD NAVY, LLC

        Defendant.

                APPEARANCE BY ATTORNEYS UNDER TRIAL RULE 3.1

        1.      The party on whose behalf this form is being filed is: Responding

        The undersigned attorney and all attorneys listed on this form now appear in this case for
        the following parties:

                                        OLD NAVY, LLC

        2.      Attorney information for service as required by Trial Rule 5(B)(2):

                Dominique N. Nelson                     Atty. No. 31532-53
                KOPKA PINKUS DOLIN PC                   Telephone: 317-818-1360
                550 Congressional Blvd., Suite 310      Facsimile: 317-818-1390
                Carmel, IN 46032                        Email: dnnelson@kopkalaw.com

                Leslie B. Pollie                        Atty. No. 25716-49
                KOPKA PINKUS DOLIN PC                   Telephone: 317-818-1360
                550 Congressional Blvd., Suite 310      Facsimile: 317-818-1390
                Carmel, IN 46032                        Email: lbpollie@kopkalaw.com

        3.      This is a civil tort case type as defined in administrative Rule 8(B)(3)

        4.      I will accept service by:
                Fax at the above noted number: NO
                Email at the above noted address: YES

        5.      This case involves child support issues: NO

        6.      This case involves a protection from abuse order, a workplace violence restraining
                order, or a no-contact order: NO


                                                  1
Case 1:21-cv-02390-TWP-MG Document 1-1 Filed 09/03/21 Page 14 of 21 PageID #: 18




        7.      This case involves a petition for involuntary commitment: NO

        8.      Are there related cases: NO

        9.      Additional information required by local rule: NONE

        10.     Are there other party members: NO

        11.     This form has been served on all other parties and Certificate of Service is attached:
                YES


                                               Respectfully Submitted,

                                               KOPKA PINKUS DOLIN PC


                                               By: /s/Dominique N. Nelson
                                                    Dominique N. Nelson (#31532-53)
                                                    Leslie B. Pollie (#25716-49A)
                                                    Attorney for Old Navy, LLC

                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 27th day of August, 2021, I electronically filed the foregoing
 document using the Indiana E-Filing System (IEFS). I further certify that the following persons
 were served on the same date using the IEFS:

        Jim Hurt
        KEN NUNN LAW OFFICE
        104 South Franklin Road
        Bloomington, IN 47404
        jamesh@kennunn.com



                                                       /s/Dominique N. Nelson
                                                       Dominique N. Nelson
 KOPKA PINKUS DOLIN PC
 550 Congressional Blvd., Suite 310
 Carmel, IN 46032
 Tel: (317) 818-1360
 Fax: (317) 818-1390
 Email: dnnelson@kopkalaw.com




                                                  2
Case 1:21-cv-02390-TWP-MG Document 1-1 Filed 09/03/21 Page 15 of 21 PageID   #:8/27/2021
                                                                         Filed: 19       1:03 PM
                                                                                                Boone Circuit Court
                                                                                              Boone County, Indiana




  STATE OF INDIANA                                    IN THE BOONE CICRCUIT COURT

  COUNTY OF BOONE                                     CAUSE NO.: 06C01-2107-CT-000978

  CRYSTAL CHAVEZ

         Plaintiff,

  v.

  OLD NAVY, LLC

         Defendant.

                      DEFENDANT’S MOTION FOR EXTENSION OF TIME

         Defendant, Old Navy, LLC, by and through counsel, Dominique N. Nelson of Kopka,

  Pinkus, Dolin PC, respectfully moves the Court for an extension of time to respond to the

  Plaintiff’s Complaint for Damages, pursuant to Ind. Trial Rule 6(B)(1), and in support thereof,

  shows the Court as follows:

         1.      Defendant Old Navy, LLC was served with a copy of the Complaint and Summons,

  via certified mail, on August 4, 2021.

         2.      Defendant’s responsive pleadings are therefore due for filing with this Court on

  August 27, 2021. Such time has not yet expired.

         3.      No prior extensions have been requested.

         4.      Defendant and its undersigned counsel require an additional thirty (30) days to

  properly investigate the allegations in Plaintiff’s Complaint, so that an adequate response may be

  formulated, prepared, and filed with the Court by counsel.

         5.      Such enlargement of time shall expire on September 27, 2021.

         6.      This motion is made in good faith and not for the purpose of delay.




                                                  1
Case 1:21-cv-02390-TWP-MG Document 1-1 Filed 09/03/21 Page 16 of 21 PageID #: 20




         WHEREFORE, Defendant Old Navy, LLC respectfully requests an extension of thirty (30)

 days, to, and including, September 27, 2021, to respond to Plaintiff’s Complaint for Damages, and

 all other just and proper relief.


                                              Respectfully Submitted,

                                              KOPKA PINKUS DOLIN PC


                                              By: /s/Dominique N. Nelson
                                                   Dominique N. Nelson (#31532-53)
                                                   Attorney for Old Navy, LLC


                                     CERTIFICATE OF SERVICE

        I hereby certify that on the 27th day of August, 2021, I electronically filed the foregoing
 document using the Indiana E-Filing System (IEFS). I further certify that the following persons
 were served on the same date using the IEFS:

         Jim Hurt
         KEN NUNN LAW OFFICE
         104 South Franklin Road
         Bloomington, IN 47404
         jamesh@kennunn.com


                                                     /s/Dominique N. Nelson
                                                     Dominique N. Nelson
 KOPKA PINKUS DOLIN PC
 550 Congressional Blvd., Suite 310
 Carmel, IN 46032
 Tel: (317) 818-1360
 Fax: (317) 818-1390
 Email: dnnelson@kopkalaw.com




                                                 2
Case 1:21-cv-02390-TWP-MG Document 1-1 Filed 09/03/21 Page 17 of 21 PageID #: 21




      STATE OF INDIANA                                          IN   THE BOONE CICRCUIT COURT

      COUNTY OF BOONE                                           CAUSE NO.: 06C0 1-2              1   07-CT-000978

      CRYSTAL CHAVEZ

              Plaintiff,



      V.
                                                                                    FBLEK)
                                                                                                          2021
                                                                                          AUG 3 0
      OLD NAVY, LLC                                                                   -




                                                                                             ‘
                                                                                                      J
                                                                                                           ?wt
                                                                                                                 COURT
              Defendant.                                                                     COUNTY eaacun
                                                                             CLERK Boone

                  ORDER 0N DEFENDANT’S MOTION FOR EXTENSION OF TIME
              THE COURT,         being duly advised     in   the premises,   now     GRANTS               Defendant Old Navy,

      LLC’s Motion       for Extension   ofTime   to respond to Plaintiff’s        Complaint         for   Damages, up   to,   and

      iﬁcluding September 27, 202].




              SO ORDERED          this   day   5/50! 202%                      .
                                                                                                                         .I




      Distribution via   IEFS
Case 1:21-cv-02390-TWP-MG Document 1-1 Filed 09/03/21 Page 18 of 21 PageID   #:9/3/2021
                                                                         Filed: 22 12:40 PM
                                                                                             Boone Circuit Court
                                                                                           Boone County, Indiana

STATE OF INDIANA                    )              IN THE BOONE CIRCUIT COURT
                                    ) SS:
COUNTY OF BOONE                     )              CAUSE NO. 06C01-2107-CT-000978

CRYSTAL CHAVEZ

       VS.

OLD NAVY, LLC
                                 MOTION FOR TRIAL DATE

       Comes now the plaintiff, by counsel, Jim Hurt, and respectfully requests as follows:

       1.     That this matter be set for jury trial.

       2.     That the date be established by the Court at the telephonic pre-trial conference

              that is being requested simultaneously with the filing of this Motion.

                             Respectfully submitted,
                             KEN NUNN LAW OFFICE


                             BY:    /s/ Jim Hurt
                                    Jim Hurt, 34385-89
                                    Attorney for Plaintiff, Crystal Chavez

                                CERTIFICATE OF SERVICE

       I hereby certify that I have mailed, personally delivered or filed electronically a copy of
this motion to Dominique N. Nelson, Kopka Pinkus Dolin, 550 Congressional Boulevard,
Suite 310, Carmel, IN 46032 on this 3 day of September, 2021.


                     /s/ Jim Hurt
                     Jim Hurt, 34385-89
                     Attorney for Plaintiff, Crystal Chavez

Jim Hurt, 34385-89
KEN NUNN LAW OFFICE
104 South Franklin Road
Bloomington, IN 47404
Telephone: (812) 332-9451
Fax: (812) 331-5321
Case 1:21-cv-02390-TWP-MG Document 1-1 Filed 09/03/21 Page 19 of 21 PageID   #:9/3/2021
                                                                         Filed: 23 12:40 PM
                                                                                             Boone Circuit Court
                                                                                           Boone County, Indiana

STATE OF INDIANA                   )              IN THE BOONE CIRCUIT COURT
                                   ) SS:
COUNTY OF BOONE                    )              CAUSE NO. 06C01-2107-CT-000978

CRYSTAL CHAVEZ

       VS.

OLD NAVY, LLC

                         MOTION FOR MEDIATION ORDER

       Comes now the plaintiff, by counsel, Jim Hurt, and respectfully requests that the Court
enter an Order requiring the parties to mediate this case.

                            Respectfully submitted,
                            KEN NUNN LAW OFFICE


                            BY:    /s/ Jim Hurt
                                   Jim Hurt, 34385-89
                                   Attorney for Plaintiff, Crystal B. Chavez


                              CERTIFICATE OF SERVICE

       I hereby certify that I have mailed, personally delivered or filed electronically a copy of
this motion to Dominique N. Nelson, Kopka Pinkus Dolin, 550 Congressional Boulevard,
Suite 310, Carmel, IN 46032, on this 3 day of September, 2021.

                                   /s/ Jim Hurt
                                   Jim Hurt, 34385-89
                                   Attorney for Plaintiff, Crystal B. Chavez

Jim Hurt, 34385-89
Attorney for Plaintiff, Crystal B. Chavez
KEN NUNN LAW OFFICE
104 South Franklin Road
Bloomington, IN 47404
Telephone: (812) 332-9451
Fax: (812) 331-5321
Case 1:21-cv-02390-TWP-MG Document 1-1 Filed 09/03/21 Page 20 of 21 PageID   #:9/3/2021
                                                                         Filed: 24 12:40 PM
                                                                                             Boone Circuit Court
                                                                                           Boone County, Indiana




 STATE OF INDIANA                    )              IN THE BOONE CIRCUIT COURT
                                     ) SS:
 COUNTY OF BOONE                     )              CAUSE NO. 06C01-2107-CT-000978

 CRYSTAL CHAVEZ

        VS.

 OLD NAVY, LLC

                    MOTION FOR PRE-TRIAL CONFERENCE

        Comes now the plaintiff, by counsel, Jim Hurt, and respectfully requests the Court

 to set a telephonic pre-trial conference in this cause of action, in order to set appropriate

 trial deadlines.

                              Respectfully submitted,
                              KEN NUNN LAW OFFICE


                              BY:     /s/ Jim Hurt
                                     Jim Hurt, 34385-89
                                     ATTORNEY FOR PLAINTIFF, Crystal B. Chavez

                               CERTIFICATE OF SERVICE

       I hereby certify that I have mailed, personally delivered or filed electronically a
 copy of this motion to Dominique N. Nelson, Kopka Pinkus Dolin, 550 Congressional
 Boulevard, Suite 310, Carmel, IN 46032 on this 3 day of September, 2021.

                                     /s/ Jim Hurt
                                     Jim Hurt, 34385-89
                                     Attorney for Plaintiff, Crystal B. Chavez

 Jim Hurt, 34385-89
 Attorney for Plaintiff, Crystal B. Chavez
 Ken Nunn Law Office
 104 South Franklin Road
 Bloomington, IN 47404
 Telephone: (812) 332-9451
 Fax: (812) 331-5321
Case 1:21-cv-02390-TWP-MG Document 1-1 Filed 09/03/21 Page 21 of 21 PageID #: 25
